Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered. 
Double Patenting
Claims 1 & 4 of this application is patentably indistinct from claims 1-4 of Application No. 15/445,110. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 1 & 4 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of copending Application No. 15/445,110 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
It is noted that applicant has addressed the Double Patenting rejection and requested to hold on to the matter until allowable subject matter has been indicated by the office.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Hayashi et al. (U.S. Pub. No. 2004/0208781) and further in view of Griesbeck (U.S. Patent No. 5,591,899).
 	Regarding claim 1: AAPA disclose a  beverage filling apparatus comprising: a molding section configured to mold a bottle from a heated preform through a blow molding process; a sterilization section configured to sterilize the bottle molded in the molding section with hydrogen peroxide mist or hydrogen peroxide gas (Specification, Background Art section); a filling section configured to fill the bottle sterilized in the sterilization section with beverage and then sealing the bottle, see for example (Background Art section of the filed specification); the molding section, the sterilization section, and the filling section being coupled continuously with each other (Specification, page 2; “bottle molding section and a beverage filling section are coupled”); bottle travelling means disposed for continuously travelling the bottle on a travelling path from the molding section to the filling section through the sterilization section (Specification, page 2; “drive means for continuously traveling the bottles from the molding section to the filling section through the sterilization section”, wherein the bottle travelling means is provided with wheels disposed in a row from the molding section toward the filling 

AAPA does not disclose that the bottle is travelled with a neck portion directed upward; a lower end of a spray tube is opened toward the neck portion of the bottle, a part of the mist or gas of the hydrogen peroxide supplied into the spray tube is continuously blown toward the bottle neck portion through the spray tube so that the blown mist or gas of the hydrogen peroxide flows into the travelling bottle, and sterilizes the inner surface of the bottle, and a remaining part of the mist or gas of the hydrogen peroxide flows outside of the bottle so as to sterilize simultaneously the outer surface of the bottle.  However, Hayashi et al. (U.S. Pub. No. 2004/0208781) discloses similar apparatus with bottles traveled with a neck portion directed upward, sterilizing the inner and outer surfaces of the bottle with mist, see for example (Figs. 1 & 2; via nozzles 2 & 16).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA with the conveying the bottle with a neck portion directed upward and sterilizing the inner and outer surfaces of the bottle with mist, as suggested by Hayashi, in order to come up with sterilizing apparatus capable of obtaining an even and excellent sterilizing effect by evenly introducing mists of a sterilizing agent such as hydrogen peroxide into and out of  the article (paragraph 0004);
(Amended claim was filed on 01/06/2021); Hayashi discloses an aseptic water rinse section for rinsing with heated aseptic water (Fig. 1; via S14, paragraph 0036; “heated sterilized water”), with the use of hydrogen peroxide gas is preferably blown against the bottle (paragraph 0038), the aseptic air containing 1 mg/l to 10 mg/l (paragraph 0065 & 0072; “the hydrogen peroxide concentration was 4.1 mg/l”).
Hayashi does not disclose the exact location of the aseptic water rinse section to be disposed between the air-rinse section and the filling section.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA in view of Hayashi to position the aseptic water rinse section to be disposed between the air-rinse section and the filling section, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70;

AAPA in view of Hayashi do not disclose the use of column extends upward from a surface of a wheel rotated by power from a predetermined drive source, the wheel being mounted horizontally to a swiveling shaft stranding upward from a machine table, nor a manifold into which heated air flows is fixed to an upper end portion of the column, a conduit extends upward on a line extending from an axis of a swiveling shaft at an upper central portion of the manifold, the conduit being held through a bearing to a frame member of a chamber connected to the machine table, wherein heated air supply tube for supplying the heated air extend from a portion around the manifold.  However, Griesbeck discloses similar apparatus with the use of columns (Fig. 2; via lower bottle carrier and/or upper bottles holders by heads 23), wheel rotated by power (via rotatable wheel 20, inherently powered), having wheel mounted horizontally to a swiveling shaft standing upward from a machine table (via shaft 34), and a manifold into which 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA in view of Hayashi by having columns, wheel rotated by power, having wheel mounted horizontally to a swiveling shaft standing upward from a machine table, and a manifold into which air flows is fixed to an upper portion of the column, a conduit extends upward an a line extending from an axis of a swiveling shaft connected to the machine frame, and the manifold being rotatable around the swiveling shaft integrally with the wheel, wherein heated air supply tube for supplying the heated air extend from a portion around the manifold as suggested by Griesbeck, in order to sterilize articles sufficiently, improve inspection, and simplify the machine’s elements to increase the production (column 1, lines 49-53);

 	Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Hayashi et al. (U.S. Pub. No. 2004/0208781) and Griesbeck (U.S. Patent No. 5,591,899) and further in view of Nava (U.S. Patent No. 6,386,857).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA in view of Hayashi and Dumargue with having the wheels to be driven by an independent servo- motor, as suggested by Nava, in order to easily construct and being able to modify the apparatus (column 1, lines 45-49).

Response to Arguments
Applicant’s arguments with respect to claims 1 & 4 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
In respect to applicant’s argument that the applied arts do not disclose the amended claims of applying air containing 1 to 10 mg/l of hydrogen peroxide gas.  As set forth above the office believes that such argument is clearly suggested by the applied art of Hayashi ‘781, see for example (paragraph 0065 & 0072; “the hydrogen peroxide concentration was 4.1 mg/l”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731